      Case 4:18-cv-01224 Document 160 Filed on 07/30/21 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 July 30, 2021
                        UNITED STATES DISTRICT COURT
                                                                              Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

JOSE GOMEZ,                                 §
                                            §
         Plaintiff,                         §
VS.                                         § CIVIL ACTION NO. 4:18-CV-1224
                                            §
CITY OF HOUSTON, TEXAS, et al,              §
                                            §
         Defendants.                        §
                                 FINAL JUDGMENT

       This action came before the Court and a jury. Consistent with the jury verdict

rendered on July 13, 2021, this Court enters judgment in favor of Plaintiff Jose Gomez on

his Section 1983 and state law assault claim and against Defendants Christopher Heaven

and Jacob Simmerman, as follows:

   1. Verdict for Plaintiff Jose Gomez and against Defendants Christopher Heaven and
      Jacob Simmerman on the Section 1983 claim, and $537,500 in compensatory
      damages; $10,000 in punitive damages against Christopher Heaven; and $10,000
      in punitive damages against Jacob Simmerman for violating Section 1983.

   2. Verdict for Plaintiff Jose Gomez and against Defendants Christopher Heaven and
      Jacob Simmerman on the state law assault claim, and $537,500 in compensatory
      damages; $5,000 in punitive damages against Christopher Heaven; and $10,000 in
      punitive damages against Jacob Simmerman for violating state law.

       This Judgment is entered pursuant to Federal Rule of Civil Procedure 58 and this

action is terminated.

       SIGNED at Houston, Texas, this 30th day of July, 2021.

                                            ___________________________________
                                            GEORGE C. HANKS, JR.
                                            UNITED STATES DISTRICT JUDGE
